Citation Nr: 0627335	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  94-46 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
foot injury.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 10 percent 
for hallux valgus deformity of the left metatarsophalangeal 
joint.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1988 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in October 1993 and 
August 2002 by the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The case 
was previously remanded for additional development in May 
1997 and April 2004.

In a March 2006 rating decision the RO granted entitlement to 
service connection for chronic lumbosacral strain, sinusitis 
and rhinitis, and left and right patellofemoral 
osteoarthritis.  The veteran was notified that the 
determinations were considered to have resolved his appeal as 
to these matters.

The issues of entitlement to various medical conditions, 
claimed as due to an undiagnosed illness as a result of 
service in Southwest Asia, were identified as pending before 
the RO by the Board in April 2004.  There is no evidence of 
any subsequent adjudication of these matters; therefore, the 
issues are again referred to the RO for appropriate action.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  The evidence of record does not demonstrate any present 
residual of a left foot injury.

3.  The evidence of record demonstrates the veteran is 
presently receiving the highest rating possible for his 
service-connected hallux valgus deformity of the left 
metatarsophalangeal joint; there is no evidence of more than 
moderate disability to the left metatarsophalangeal joint


CONCLUSIONS OF LAW

1.  A present disability as a result of a left foot injury 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2005).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's hallux valgus deformity of the left 
metatarsophalangeal joint have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5280 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in December 2001 and 
January 2004.  Adequate opportunities to submit evidence and 
request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issues 
addressed in this decision have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  Because of the decision in this case, 
any failure of VA to notify the veteran of the duty to notify 
and duty to assist in claim involving a disability rating and 
an effective date for the award of benefits is harmless 
error.  The Board finds the available medical evidence is 
sufficient for adequate determinations.  Further attempts to 
obtain additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the appellant. 

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

In this case, service medical records show that the veteran's 
January 1988 enlistment examination revealed bilateral, 
asymptomatic pes planus.  A November 1988 report shows he 
sustained a puncture wound to the ball of the left foot.  In 
October 1989, the veteran complained of left foot pain.  X-
rays revealed mild hallux valgus of the first 
metatarsophalangeal joint.  VA examination in March 2006 
revealed no residual problems to the ball of the left foot, 
to include scarring, as a result of the puncture wound 
sustained in service

Based upon the evidence of record, the Board finds there is 
no competent evidence of any present residual of a left foot 
injury in service.  It is significant to note that service 
connection has been established for hallux valgus deformity 
of the left metatarsophalangeal joint; however, recent 
examination in March 2006 revealed no residual problems to 
the ball of the left foot.  There is no evidence of a left 
foot injury other than the puncture wound sustained in 
service and no evidence of any scarring as a result of that 
injury.

While the veteran believes he has a present residual 
disability as a result of a left foot injury in service, he 
is not a licensed medical practitioner and is not competent 
to offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the Board finds entitlement to service 
connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2005).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2005).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2005).  For 
the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints.  See 38 C.F.R. § 4.45(f) (2005).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

528
0
Hallux valgus, unilateral:


Operated with resection of metatarsal head
10

Severe, if equivalent to amputation of great toe
10
38 C.F.R. § 4.71a, Diagnostic Code 5280 (2005).


528
4
Foot injuries, other:

Severe
30

Moderately severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5283 (2005).

In this case, service medical records show that the veteran's 
January 1988 enlistment examination revealed bilateral, 
asymptomatic pes planus.  In October 1989, the veteran 
complained of left foot pain.  X-rays revealed mild hallux 
valgus of the first metatarsophalangeal joint.  In an October 
1993 rating decision the RO established entitlement to 
service connection for left hallux valgus and assigned a 0 
percent rating.  

On VA examination in August 2005 the veteran complained of 
constant swelling and cracking to the left great toe with 
occasional redness.  He stated he felt pain after long 
periods of walking, but that the disorder had not hindered 
his activities of daily living or ability to seek employment.  
It was noted there was no history of trauma to the left great 
toe area.  The examiner noted standing weightbearing revealed 
mildly pronated feet with mild hallux valgus and 
periarticular lipping around the first metatarsophalangeal 
joint of the left foot.  There was mild pronation to the 
subtalar joint, but no other alignment abnormalities.  There 
was mild effusion to the joint and very mild hallux valgus.  
X-rays revealed grade I-II osteoarthritis with dorsal lipping 
of the first metatarsophalangeal joint.  It was noted that 
the disorder could be easily treated by condylectomy or an 
insert limiting motion, but that the changes were 
osteoarthritic in nature and were, as such, progressive.  

In a September 2005 rating decision the RO granted an 
increased 10 percent rating for hallux valgus deformity to 
the left metatarsophalangeal joint.  The rating was assigned 
effective from July 4, 1991, the date following the day of 
the veteran's separation from active service.

On VA examination in March 2006 the veteran complained of 
bilateral foot pain with morning weakness and stiffness and 
big toe joint pain and redness.  He reported he had gained 20 
pounds recently because of pain and discomfort in his feet 
and was unable to maintain his previous activity level.  The 
examiner noted pes planus deformity on weightbearing with 
pain and limitation of motion of the first 
metatarsophalangeal joints, bilaterally.  X-rays revealed 
mild spurring to the dorsal first metatarsal heads, left 
greater than right.  The diagnoses included flat feet and 
hallux limitus deformity, bilaterally, with subjective pain 
and discomfort.  

Based upon the evidence of record, the Board finds the 
veteran is presently receiving the highest rating possible 
under Diagnostic Code 5280 for a hallux valgus deformity of 
the left great toe and that no higher rating is possible 
under Diagnostic Code 5003 for osteoarthritis with limitation 
of motion of the metatarsophalangeal joint.  It is 
significant to note that the veteran's enlistment examination 
revealed a pre-existing pes planus disorder and that service 
connection has not been established for this disability.  
Although a higher rating is possible for moderately severe 
disabilities as a result of foot injuries under Diagnostic 
Code 5284, the veteran's present service-connected disability 
is more appropriately rated under Diagnostic Code 5280.  The 
veteran was treated for a hallux valgus deformity to the left 
foot in service; however, there is no evidence of any 
specific injury to the big toe nor of more than moderate 
disability presently to the left metatarsophalangeal joint.  
Therefore, entitlement to higher or separate ratings in 
excess of 10 percent is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).  The preponderance of the evidence is 
against the claim for an increased rating.


ORDER

Entitlement to service connection for residuals of a left 
foot injury is denied.

Entitlement to a rating in excess of 10 percent for hallux 
valgus deformity of the left metatarsophalangeal joint is 
denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the provisions of the 
VCAA and how it applied to his service connection claims by 
correspondence dated in July 2001, December 2001, and January 
2004.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  In the case of 
records requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search.  38 C.F.R. 
§ 3.159(c)(2).

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2005).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).

In this case, the record shows that in correspondence dated 
in October 2001 the service department reported it was not 
possible to determine what a specific person witnessed.  It 
was suggested, in essence, that the veteran be requested to 
provide additional detailed information for assistance in 
verifying his claimed stressors.  Service department board of 
corrections of military records correspondence dated in July 
2002 show the veteran's military records were changed to 
reflect service in Southwest Asia from September 1, 1990, to 
March 9, 1991, and the award of medals as a result of that 
service.  In correspondence dated in December 2001 and March 
2004 the veteran provided detailed information as to events 
occurring on or about March 4, 1991; however, no additional 
action was undertaken to attempt to verify his stressors.  
The Board finds the provided information appears to be 
sufficient for the records custodian to conduct an adequate 
search.  Therefore, the Board finds additional action is 
required to verify the stressor events as described by the 
veteran and for clarification of the available medical 
opinions as to etiology.  

Accordingly, these matters are REMANDED for the following:  

1.  The appropriate service department 
office should then be requested to verify 
the stressor events as described by the 
veteran in his December 2001 and March 
2004 correspondence.  If unable to 
provide such information, they should be 
asked to identify the agency or 
department that may provide such 
information and follow-up inquiries 
should be conducted accordingly.  

2.  The record should be reviewed and 
specific determinations provided, based 
on the complete record, as to which 
specific stressor events, if any, have 
been verified.  In reaching these 
determinations, any credibility questions 
raised by the record should be addressed.  
The veteran should be notified of these 
determinations and afforded the 
opportunity to respond.

3.  If, and only if, a claimed stressor 
is verified, the veteran should be 
scheduled for a VA psychiatric 
examination.  The examining psychiatrist 
should be informed as to which, if any, 
of the claimed stressor or identified 
events have been verified.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Based on a 
review of the record, and examination of 
the veteran, and considering the 
identified stressors, the physician 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the veteran 
has PTSD related to an event in service.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the remaining service connection issue on 
appeal should be reviewed.  All 
applicable laws and regulations should be 
considered.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


